Citation Nr: 1750355	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  07-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, originally characterized as a stomach disorder, esophageal lesions and diverticulitis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran's original claim in October 2005 was for service connection for a stomach disorder.  The claim has been expanded to include related claims pertaining to the Veteran's gastrointestinal system, and the issue has been characterized as such on the title page.  The Veteran, as a layperson, is not competent to distinguish between competing gastrointestinal diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In May 2011, March 2013, February 2014, and January 2016 the Board remanded the appeal for additional development.  In March 2015, the Board denied service connection for a stomach disorder and esophageal lesions.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the parties filed a Joint Motion for Remand (JMR) moving the Court to vacate and remand the Board's March 2015 decision.  By Order dated October 8, 2015, the Court granted the joint motion and remanded the matter for action consistent with the terms.  

By way of background, the joint motion identified several bases for remand.  First, the parties agreed that the Board did not provide adequate reasons and bases for its March 2015 decision because it did not discuss whether the claimed conditions were related to in-service herbicide exposure, and thus that Board decision was vacated.  

Second, the parties agreed that the June 2013 VA examination was inadequate because it did not explain whether the Veteran's stomach disorder was aggravated by his Diclofenac medication.  The joint motion notes that the rationale appeared to support whether the medication caused gastroesophageal reflux disorder (GERD) in the early 1980's and not whether it has since aggravated it.  The parties indicated that remand was necessary for the examiner to clarify whether the Veteran's GERD was aggravated by his Diclofenac and why.  

Third, the parties noted that the Board did not consider whether the Veteran's diverticulitis was service-connected as part of the claim.  The parties specifically agreed that the claim for a stomach disorder and esophagus lesions encompassed a claim for service connection for diverticulitis.  See Clemons. 

The Board remanded the issue on appeal for additional development in May 2011, March 2013, February 2014, and January 2016.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's gastrointestinal disability has not been adequately disassociated from an event, disease or injury of service origin, to include any secondary association with his service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a gastrointestinal disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, in light of the favorable decision herein, no further discussion of compliance with these duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter pertinent to the instant claim in January 2006, before the initial unfavorable adjudication in May2006. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service, VA treatment records, and Social Security records with the claims file.  All private treatment records authorized for release or submitted are associated with the claims file. Records from the Waco, Texas VA are missing from October 2005 forward, which is also the month and year when the Veteran made his original claim for a stomach disorder.  VA attempted to obtain those particular records but was unsuccessful, and a memorandum of unavailability dated July 10, 2013 was placed in the Veteran's claims file.  There are no further outstanding records unaccounted for.  As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports from July 2011, June 2013, June 2014, and June 2017, and VA medical opinions from October 2011, June 2013, June 2014, and June 2017.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, together with the medical opinions, are adequate with regard to the claim of service connection for a gastrointestinal disorder.  The opinions expressed considered all the pertinent evidence of record, to include the statements of the Veteran, and provided sufficient rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the claim.

II. Service Connection - General

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that the service-connected disease or injury aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection can also be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations during defined periods, to include Vietnam, Korea, or Thailand, is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii).  Based on the Veteran's service in Vietnam, the Board concedes exposure to herbicides for the Veteran.  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed. Id.  However, the Veteran has not been diagnosed with any presumptive illness or disability with a relationship to the diseases listed in the applicable regulation.  Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Service Connection - Gastrointestinal Disorder

The Veteran asserts he has a gastrointestinal disorder, to possibly include a stomach disorder, diverticulitis, and esophageal lesions due to years of medication and anxiety due to his service-connected wounds and PTSD.  Additionally, the Veteran has asserted that his claimed disorder can be attributed to exposure to Agent Orange during his service in Vietnam.  

The Board notes the Veteran's Vietnam service from his service personnel records and concedes possible exposure to Agent Orange while in service, as mentioned above.  38 C.F.R. § 3.307.  However, the Board also notes the Veteran has never been diagnosed with an illness or disorder pertinent to this claim that is listed in 38 C.F.R. § 3.309(e).  Thus, the Board will proceed with consideration for the Veteran's claim via analysis for direct and secondary service connection.

The Veteran was service connected for "anxiety state with depression" in a May 1979 rating decision, effective from February 24, 1978.  This psychiatric disability was later characterized by VA as PTSD, and the Veteran is now rated at a 70 percent evaluation effective from October 30, 2000.

The first instance of a specific gastrointestinal disorder in the medical record is in January 1988, when the Veteran is admitted as an inpatient to a VA hospital with complaints of crampy abdominal pain and loose stools.  The Veteran stated that due to his stomach problems that he had lost 30-40 pounds in the past month.  A formal diagnosis of diarrhea with "abdominal cramping, probably stress-related," was made.  The record includes a handwritten notation of "irritable bowel" next to the diagnosis.  The treating physician ruled out "traveler's diarrhea" based on laboratory cultures and a sigmoidoscopy ruled out ulcers.  At the time of the admission, the Veteran was being treated with prescription anti-anxiety medication for his service-connected anxiety and depression disorder, later characterized by VA as PTSD.

The Veteran visited the same VA facility again two months later in March 1988, with the same complaint of frequent diarrhea and subsequent substantial weight loss.  A VA gastroenterologist diagnosed acute, erosive duodenitis.

In July 1988, the Veteran received a VA psychiatric consultation.  The VA psychiatrist noted severe dysthymic disorder and also remarked that the Veteran's January 1988 VA hospitalization for diarrhea and abdominal cramping had "large emotional components" to it.  In the same paragraph, the VA psychiatrist noted this was very possibly a case of delayed PTSD.

In April 1991, the Veteran received treatment at a military hospital for complaints of gastritis and abdominal cramping.  The record notes "suspected irritable bowel" syndrome and the Veteran was treated with prescription medications.

The Board finds the VA treatment records from 1988 to 1991, which include opinions from VA physicians and a psychiatrist that the Veteran's diagnosed gastrointestinal complaints were tied to his PTSD, or "had an emotional component," to be of strong probative weight. 

In June 2005, the Veteran received private medical care and the following gastrointestinal complaints were noted:  abdominal pain, appetite poor, bloating, bowel changes, constipation or diarrhea, gas, and heartburn or indigestion.  GERD was noted and treated with prescription medication.  The private medical providers did not attempt to provide a nexus statement regarding the etiology of the Veteran's gastrointestinal complaints.

The Veteran had a VA examination in July 2011 to examine his claim for service connections for a stomach disorder and esophageal lesions.  The examiner indicated that the only diagnosis of a stomach disorder was GERD.  The Veteran stated that this started in the 1980's.  The Veteran reported that he had an endoscopy in 1988 which showed some erosiveness.  He reported endoscopies every two years since then for stomach polyps and reflux disease.  The examiner indicated that he reviewed the treatment records and could not find a history of stomach polyps.  The examiner noted a history of colonoscopies for polyps in the digestive tract.  The examiner stated that these were not in the stomach and would not be considered a stomach disorder.  The examiner stated that there was no history of esophageal or gastric trauma.  The examiner did diagnose GERD.  The examiner noted that the Veteran was put on Nexium for several years for GERD and continued to have occasional heartburn, especially after spicy foods.  The examiner opined that the Veteran's claimed condition of stomach trauma and esophageal lesions is not caused by or related to his service-connected PTSD due to an absence of evidence otherwise.  The examiner opined that there is no evidence that PTSD has aggravated this condition beyond its natural progression but provided no explanation otherwise.  

In October 2011, the Veteran was hospitalized at a non-VA hospital for extreme abdominal distress and diverticulitis was diagnosed.  The treating physician noted that the pain level was so severe that narcotic pain relievers were required.  This physician also noted this was the Veteran's third severe episode, and discussed the need for surgery.  Part of the symptom list included fever and diarrhea.  This physician also noted the presence of GERD, which was treated with Nexium, as distinct from the Veteran's diagnosed diverticulitis.

In January and June 2012, the Veteran was treated for his diverticular disease and other gastrointestinal conditions with sigmoid colostomy surgery.  The private physician, Dr. C., had diagnosed sigmoid diverticulitis disease.  Private treatment records from Dr. C. show that the Veteran was diagnosed with diverticulitis with abscess and underwent sigmoid colectomy and laparoscopic enterocolostomy.  The treatment records from Dr. C. do not provide a medical nexus opinion regarding the claimed disability.

The Veteran had a VA examination in June 2013.  The VA examiner noted that the claims file was reviewed.  The examiner noted a diagnosis of GERD, with a date of diagnosis in the 1980's.  The Veteran reported that he experienced heartburn, nausea, indigestion and stomach cramps when he was not on medication.  The examiner indicated that, after reviewing the claims file, he did not find a diagnosis of a stomach condition.  The examiner noted stomach cramps and stated that stomach cramps are a symptom of GERD, and are controlled by medication.  The examiner opined that GERD is less likely than not related to service.  The examiner indicated that gastroesophageal reflux is a disease where there is transient lower esophageal sphincter relaxation, causing regurgitation of products into the esophagus.  The examiner noted that GERD can also be caused by overproduction of stomach acid.  The examiner indicated that the only medication that the Veteran was taking that could aggravate GERD is Diclofenac, which was started in 2011.  However, the examiner's rationale appears to support that the GERD was caused by the medication.  The examiner concluded therefore that there is no medication that the Veteran is taking that would cause or aggravate his GERD but does not mention the possible effect of medications upon other gastrointestinal complaints.

The Veteran had a VA examination in June 2014.  This examiner opined that the Veteran does not have a currently diagnosed stomach disorder but did not comment on any possible related intestinal conditions.  The examiner stated that the Veteran is noted to have GERD, which is an esophageal condition and not a stomach condition.  The examiner noted that operative notes dated in January 2012 show that the Veteran had diverticulitis with abscess status/ post laparoscopic sigmoid colectomy, and indicated that diverticulitis/ diverticulosis is an intestinal condition and not a stomach disorder.  However, there is no analysis in the examination or the opinion as to whether the diverticulitis is service-connected via direct or secondary analysis.

In June 2017, the Veteran received another set of VA examinations related to his gastrointestinal claims.  Two different gastrointestinal disorders were diagnosed:  gastroesophageal reflux disease (GERD) and diverticulitis.  The examiners also noted the Veteran's 2012 resection of the large intestine based on diverticular disease.  This examiner also noted that the Veteran's stomach cramps, heartburn, and reflux had initial symptoms that started in the 1980s.  Persistently recurrent epigastric distress was noted, along with pyrosis, reflux, and sleep disturbance caused by the reflux.

In an accompanying opinion, the examiner stated it was less likely than not that the reflux disease or diverticulitis were related to active military service, either due to herbicide exposure or as secondary to medication prescribed for PTSD.  The examiner remarked that the Veteran's stomach cramps are of an idiopathic origin.  Though the examiner remarked the claims file had been reviewed, no mention was made of the 1988-1991 VA treatment and analysis of the stomach complaints and ties to the Veteran's PTSD, then diagnosed as an anxiety disorder.  However, the examiner's rationale consisted of general statements about GERD and diverticulitis, and not necessarily how either or both relate possibly to service or to one of the Veteran's service-connected disabilities.  Diverticulitis had no "pathogenic" that was clearly explainable, per the examiner.  Additionally, the examiner opined without rationale that PTSD has no connection to "theology" or worsening of diverticulitis.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the Board notes that generalized descriptions of GERD and diverticulitis do not constitute adequate rationale for their negative nexus conclusion.  In addition to the deficiencies noted above, the examiner did not mention the possible relationship of the stomach cramps and intestinal symptoms to medication or PTSD as a secondary cause.  Therefore, the Board assigns a lower probative weight to this opinion. 

The Board finds each of the formal VA examinations and opinions to have deficiencies which reduce their probative weight.  The July 2011 examination and subsequent October 2011 opinion state that the Veteran had no previous history of stomach disorders, and formed a negative opinion for service connection as such.  However, additional records were added to the file regarding the Veteran's VA treatment of stomach and other gastrointestinal complaints from 1988 to 1991 after that examination and opinion.  For the June 2013 examination and opinion, the JMR discounted the analysis in part because the rationale did not match the conclusion, and the result is unclear.  Additionally, the examinations do not reference the VA treatment for gastrointestinal conditions from 1988-1991, though it is unclear whether the examiner had access to those records, because they were added later to the Veteran's claims file.  Reference is made to GERD, diagnosed in the early 1980s, but to no other stomach complaints or the possibility of secondary service connection.  For the June 2014 examination and opinion, again, the Veteran's earlier records are not referenced.  Also, the Veteran had supplied additional medical records in March 2014 about his diverticulitis diagnosis and treatment from January 2012 forward, and the examiner opines that diverticulitis is an intestinal condition and not a stomach disorder, with no further explanation.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007).  An opinion based on an inaccurate factual premise has no probative value. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Veteran has provided multiple lay statements about his gastrointestinal disorders, and also commented on the possible sources of those gastrointestinal disorders, to include stress, his combat wounds from Vietnam, and his PTSD.  Because he is a lay person and not a medical professional, the Veteran's complaints about his gastrointestinal conditions were grouped as a claim for a gastrointestinal disability, per Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Id.  Yet, in the July 2011, June 2013, and June 2014 opinions, the identification of one particular gastrointestinal disorder is used to rule out the existence of others in the analysis of the found disability.  The Board notes that the Veteran had made lay statements over a period of decades about his gastrointestinal complaints, and does not expect the Veteran's lay statement of symptoms to be the source of discrimination about the diagnosis of one particular disorder versus another.  The intent of the consolidation of the Veteran's claim for a gastrointestinal disorder under Clemons was to bring into consideration all of the Veteran's symptomatic complaints of his possible gastrointestinal disorders, and the Board finds the VA opinions discussed above to be inadequate in that consideration.
When the evidence is in equipoise and there is reasonable doubt, as here, the Board gives the benefit of the doubt in favor of the Veteran.  Competent evidence of at least one current gastrointestinal disability exists.  Thus, the requirement for a current disability is met.  Even though multiple gastrointestinal disorders have been examined and treated during the course of this claim, the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  However, the Veteran's lay statements are not discussed in any of the VA opinions.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, VA medical records from 2005 forward from the Waco VA Medical Center are missing and irretrievable, and that is the period of time where the Veteran makes his initial claim.

The Veteran has provided multiple lay statements about his gastrointestinal disorders, and also commented on the possible sources of those gastrointestinal disorders, to include stress, his combat wounds from Vietnam, and his PTSD.  However, the Veteran is a lay person and does not have medical training.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Here, the VA examinations established the presence of at least one current gastrointestinal disability.  The rationales in the July 2011, June 2013, June 2014, and June 2017 opinions are inadequate, and thus the Board finds those opinions to be of limited probative value.  None mentioned the earlier VA treatment of the Veteran's gastrointestinal complaints or the statement by two different VA physicians that the Veteran's gastrointestinal complaints are proximately related to the Veteran's service-connected psychiatric disability.  Multiple lay statements from the Veteran all point to continuity of gastrointestinal problems for the Veteran.  When there is equipoise of evidence, as here, the Veteran prevails on his claim.  

In summary, the Veteran's gastrointestinal disability has not been adequately disassociated from an event, disease or injury of service origin, to include any secondary association with his service-connected PTSD. Significantly, there is not of record competent evidence of such significant probative value to adequately discount the Veteran's claim.  As such, the Board finds a grant of service connection for a gastrointestinal disability appropriate.  The preponderance of the evidence does not stand against the Veteran's claim, and the benefit of the doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disability is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


